UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6637


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

STEVE DIAS, a/k/a Troy, a/k/a O’Neil Guthrie,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:04-cr-00259-HEH-2)


Submitted:   July 27, 2010                 Decided:   August 9, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Steve Dias, Appellant Pro Se. Olivia N. Hawkins, OFFICE OF THE
UNITED STATES ATTORNEY, Stephen David Schiller, Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Steve Dias appeals the district court’s order denying

his second 18 U.S.C. § 3582(c)(2) (2006) motion for reduction of

sentence.     We have reviewed the record and find no reversible

error.      Accordingly, we affirm.           United States v. Dias, No.

3:04-cr-00259-HEH-2 (E.D. Va. Mar. 1, 2010); see also United

States v. Goodwyn, 596 F.3d 233, 234-46 (4th Cir. 2010) (holding

that district court lacked authority to grant defendant’s motion

to reconsider, filed eight months after the district court’s

order ruling on original § 3582(c)(2) motion).               We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                        2